— Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 21, 1975, *979which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective June 22, 1970 through April 16, 1972 on the ground he was not totally unemployed and charging him with an overpayment of $3,445 in benefits ruled to be recoverable on the ground claimant willfully made false statements to obtain benefits for which a forfeiture of 160 effective days was imposed. The record supports the findings of the board that the claimant was the general manager of M. N. Neckwear Corp. and that he performed substantial services for his employer during the periods he certified he was totally unemployed. Claimant was in complete charge of the employer’s affairs and controlled his periods of employment and alleged unemployment (Matter of Weiss [Catherwood], 28 AD2d 577). The record also supports the board’s findings that claimant willfully made false statements to obtain benefits. The benefits are recoverable and the forfeiture is justified. The questions of fact and the factual inference to be drawn therefrom are supported by substantial evidence and cannot be disturbed by this court (Matter of Fisher [Levine], 36 NY2d 146). Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.